Citation Nr: 1722624	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-12 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lumbago.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to residuals of a herniated intervertebral disc and a mood disorder.

3.  Entitlement to a rating in excess of 40 percent for residuals of a herniated intervertebral disc.

4.  Entitlement to an initial rating in excess of 20 percent for left peroneal motor neuropathy.

5.  Entitlement to an initial rating in excess of 10 percent for right peroneal motor neuropathy.

6.  Entitlement to a total disability rating based on unemployability (TDIU) prior to July 31, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Gretna, Louisiana and St. Louis, Missouri.  

The claims for an increased rating for residuals of a herniated intervertebral disc and right and left peroneal motor neuropathies stem from a May 2008 rating decision issued by the Gretna, Louisiana RO.  The claim of service connection for erectile dysfunction stems from a June 2009 rating decision issued by the St. Louis, Missouri RO.  The claim of service connection for lumbago stems from a November 2009 rating decision issued by the St. Louis, Missouri RO.  The claim for a TDIU is considered part-and-parcel of the increased rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

A September 2013 rating decision granted entitlement to a TDIU effective July 31, 2008, and indicated that this effective date was the earliest that the Veteran was entitled to a schedular evaluation of a TDIU based on his rating history.  38 C.F.R. § 4.16(b) provides for extraschedular consideration of a TDIU where a Veteran is unable to secure and follow a substantially gainful occupation but does not meet the rating hurdle for a schedular evaluation, see § 4.16(a).  As the Veteran's claim for TDIU is considered part-and-parcel of the increased rating claims on appeal whose appeal periods pre-date July 31, 2008, the Board finds that the September 2013 rating decision did not afford the Veteran the maximum benefit allowed under VA law and regulations.  AB v. Brown, 6 Vet. App. 35, 38 (1993); see Rice, 22 Vet. App. at 447.  Accordingly, a claim for TDIU prior to July 31, 2008 remains before the Board.

The September 2013 rating decision also granted separate ratings for peroneal motor neuropathies of the right and left lower extremities as associated with residuals of a herniated intervertebral disc.  This award did not represent the maximum benefit allowed under VA law and regulations; therefore, the claims remain on appeal.  AB v. Brown, 6 Vet. App. at 38.

In May 2015, the Board remanded the issues on appeal for further development, which has been completed.

The issues pertaining to erectile dysfunction and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbago is not a separate and distinct disability from his service-connected residuals of a herniated intervertebral disc.

2.  The Veteran's 40 percent rating for residuals of a herniated intervertebral disc is protected under 38 C.F.R. § 3.951(b).

3.  The Veteran's residuals of a herniated intervertebral disc have not more nearly approximated unfavorable ankylosis of the entire thoracolumbar spine.

4.  The Veteran's left peroneal motor neuropathy is manifested by symptoms that may be characterized as no more than moderate incomplete paralysis of the sciatic nerve.

5.  The Veteran's right peroneal motor neuropathy is manifested by symptoms that may be characterized as no more than mild incomplete paralysis of the external popliteal nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbago have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for a rating in excess of 40 percent for residuals of a herniated intervertebral disc have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);     38 C.F.R. §§ 3.102, 3.951, 4.1-4.14, 4.71a, Diagnostic Code 5243 (2016).

3.  The criteria for a rating in excess of 20 percent for left peroneal motor neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.120-4.124, 4.124a, Diagnostic Code 8520 (2016). 

4.  The criteria for a rating in excess of 10 percent for right peroneal motor neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.120-4.124, 4.124a, Diagnostic Code 8521 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  January 2008, September 2008, and September 2009 notice letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  

In a June 2015 VA examination for the thoracolumbar spine, the Veteran reported that he received treatment at the Alexandria VA Medical Center from 1978 to 1993.  These treatment records are not associated with the claims file; however, the Board will not further delay the adjudication of the appeal by remanding for these records because they would not aid in substantiating the claims on appeal.  38 U.S.C.A.      § 5103A(a)(2).  With regard to the claim of service connection for lumbago, the adjudication of this claim turns on whether lumbago is a separate disability independent of the already service-connected residuals of a herniated intervertebral disc.  The Veteran's back disability history has been well documented by VA and private doctors and there is probative medical evidence indicating that lumbago is not a separate disability; attaining these missing VA records would not change this conclusion.  With regard to the increased rating claims, it is the Veteran's present level of disability that is of most importance.  See 38 C.F.R. §§ 4.1, 4.2.  While evaluations of a current disability must be made in context of the history of that disability, the record contains sufficient medical evidence dating back to the 1990s, well before the appeal period for any of these claims, to reach a fully informed decision.  See 38 C.F.R. §§ 4.1, 4.2.  Accordingly, VA treatment records from the Alexandria VA medical center from 1978 to 1993 would not aid in substantiating any of the claims on appeal and need not be obtained.  38 U.S.C.A. § 5103A(a)(2).

The Veteran was provided VA medical examinations in January 2008, May 2010, and June 2015.  Considered together, the examinations are sufficient evidence for deciding the claims.  Considered together, the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  

In a September 2016 Appellant's Post-Remand Brief, the Veteran's representative asserted that remand may be required for the increased rating claims because the most recent VA examinations were conducted in June 2015, over 16 months ago, and the examinations therefore do not adequately show the current severity of the Veteran's disabilities.  The Board notes, however, that there has been no indication that the Veteran's disabilities have worsened during this period or that the Veteran has experienced any recent incapacitating episodes.  Accordingly, the Board finds that the VA examinations are adequate to decide the claims and will not remand for new VA examinations solely based on the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the duty to assist does not require that a claim be remanded for a new VA examination solely because of the passage of time).

II.  Service Connection for Lumbago

The Veteran seeks service connection for lumbago, to include on a secondary basis as related to his residuals of a herniated intervertebral disc.  For the reasons that follow, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

The threshold issue in any claim of service connection is whether the Veteran has a current disability.  38 C.F.R. § 3.303.  As it pertains to this claim of service connection for lumbago, it is not disputed that the Veteran has a current diagnosis for this condition; however, what is in dispute is whether this disability is, in fact, separate from the Veteran's already service-connected residuals of a herniated intervertebral disc.  If lumbago is not a separate disability, then service connection is not warranted because the disability is, effectively, already service connected.

This question was considered in a June 2015 VA examination of the thoracolumbar spine, and the examiner concluded that the lumbago is not a separate disability and it refers to the Veteran's lumbar spine disease which is already service connected.  

The examiner reviewed the Veteran's medical history.  July 1970 entrance examination for service showed no back issues or abnormal back findings.  June 1974 separation examination noted that a left L1-2 discectomy had been performed with other symptoms.  Per the Veteran's report, he did not experience any back problems until 10 years after separation from the military when he started to have pain and muscle spasms.  The Veteran reported other back injuries in the 1980s while working construction, and then again in 1993 while working at Barksdale Air Force Base.  The 1993 injury resulted in surgery in March 1994 for translaminar removal of L4-5 right herniated nucleus pulposus.  An April 2003 letter from a private physician indicated that the Veteran reinjured his back in March 1998, which affected his pre-existing lumbar spine disease with right lower extremity radiation.  VA treatment records from November 2000 to April 2001 showed lumbago with history of lumbar laminectomy with ongoing back pain; lumbago was thereafter added to the Veteran's CPRS problem list.  Referencing Merriam Webster dictionary, the examiner noted that lumbago is defined as a nonspecific acute or chronic lower back pain, especially when etiology is undetermined.

Based on a review of the record and the current examination, the examiner determined that the Veteran has a clearly defined etiological attribution of low back symptoms.  At the time of the diagnosis of lumbago, the Veteran's history of lumbar herniated nucleus pulposus and spondylosis with radiculopathy was the source of his low back pain.  The evidence did not reveal that lumbago was a separate condition.  Therefore, the examiner concluded that it was not at least as likely as not that it was related to service or to a service-connected disability because the lumbago was not a new and separate condition but rather referred to the lumbar spine disease.  

The Board finds the June 2015 VA examiner's opinion to be probative as it was based upon a current examination of the Veteran, as well as a thorough review of the medical history of his back condition.  The claims file contains no medical evidence to the contrary.  To the extent the Veteran has asserted that lumbago is a separate disability, the Board finds that he is not competent to render such a complex etiological opinion as he does not possess the requisite medical training or expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

There is no doubt to be resolved; the Veteran's lumbago is not a separate, distinct disability from his service-connected residuals of herniated intervertebral disc.  Accordingly, service connection for lumbago is not warranted.

III.  Increased Rating Claims

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


A.  Residuals of Herniated Intervertebral Disc

Legal Framework

The Veteran is service-connected for residuals of herniated intervertebral disc, currently rated at 40 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.

Spine disabilities are generally rated under the same formulas, with the exception of intervertebral disc syndrome (IVDS) which has an alternate rating formula for incapacitating episodes.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

There are several notes set out after the diagnostic criteria, the most pertinent of which are included herein.  Note (1): associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Note (4): each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243.  Note (5) discusses ankylosis.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Analysis

The Veteran seeks a rating in excess of 40 percent for residuals of a herniated intervertebral disc.  This disability has been rated at or above 40 percent for over 20 years; therefore, the 40 percent rating is protected pursuant to 38 C.F.R. § 3.951(b).  The appeal period before the Board begins on September 25, 2006, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that an increased rating is not warranted.

An October 2007 VA treatment record showed that the Veteran reported constant pain, even at rest, but it varied in severity and intensity depending on degree of movement.  The Veteran reported physical activity to be moderate with limitations.  He reported a decreased ability to perform leisure-time activities such as fishing.  He reported that it takes longer to perform household chores such as light yard work and home repairs.  He reported that it is difficult to sustain a position of comfort, and that he experiences fatigability and lack of endurance.

A December 2007 private treatment record from Dr. M.R. noted decreased range of motion of the lumbosacral spine; however, measurements for range of motion testing were not provided.

The Veteran's thoracolumbar spine was evaluated in a January 2008 VA examination.  Related symptoms were noted to be decreased motion, stiffness, spasms, and pain.  The pain was described as moderate, constant poking and aching feeling that occurs daily.  There was no radiation of the pain.  Severe flare-ups were noted to occur daily for hours.  The flare-ups were precipitated by prolonged sitting and alleviated by medication and rest.  The Veteran described his functional limitation during flare-ups as not being able to do anything until the pain subsides.  The Veteran did not, however, report any incapacitating episodes in the prior 12 month period.  In terms of functional status, the Veteran reported that he could walk more than a quarter mile, but less than a full mile.

On inspection of the thoracic sacrospinalis muscles, bilateral spasms, guarding, pain with motion, and tenderness were noted.  These were not severe enough to cause abnormal gait or abnormal spinal contour.  Nonetheless, examination of the spine did reveal an antalgic gait and lumbar flattening of the spinal curvature.  There was no ankylosis.

Range of motion testing revealed forward flexion from 0 to 60 degrees, with pain beginning at 5 degrees and ending at 60 degrees; extension from 0 to 5 degrees, with pain beginning at 1 degree and ending at 5 degrees; and bilateral lateral flexions and rotations from 0 to 20 degrees, with pain from 15 to 20 degrees.  There was no further limitation of motion in any plane on repetition.  There was objective evidence of pain on active and passive motion in every plane.  The examiner also noted that there was an increase in pain, weakness, fatigue, and lack of endurance on repetitive motion but it did not result in further limitation of motion.  The examiner indicated that the Veteran's back disability would prevent sports and exercise; severely affect chores and shopping; moderately affect recreation and travel; and mildly affect feeding, bathing, dressing, toileting, and grooming.

An April 2010 treatment record from Dr. B.W. shows that the Veteran complained of back and leg pain.  He reported that he was only able to walk about 50 feet before having terrible back pain and having to sit down to help with the discomfort.

On April 29, 2010, the Veteran underwent a L3-4 laminectomy with pedicle screw fusion and interbody fusion with morselized bone graft.  The Veteran was discharged home on May 1, 2010 and prescribed medication to treat the pain.

The Veteran's thoracolumbar spine was evaluated in a May 2010 VA examination.  The Veteran reported that he was two weeks post-surgery.  He related that his leg pain had since resolved and that he experienced mild low back pain, which he rated as 3-4 out of 10.  The mild pain was constant, of an aching feeling, and non-radiating.  He complained of back stiffness, spasms, and decreased motion.  He denied weakness, fatigue, leg or foot weakness, bowel or bladder incontinence, inflammations, falls, flare-ups, or incapacitating episodes.  He reported that he uses a cane to aid in ambulation.  He reported that he can walk a block and stand for 30 minutes.  He cooks for himself and resumed driving in early May.  He reported that he remains independent in his activities of daily living.  The examiner noted a single incapacitating episode lasting one day following the April 29, 2010 surgery.

Inspection of the thoracic sacrospinalis muscles, spinal curvature, and gait revealed results consistent with the findings of the January 2008 VA examination report.  Range of motion testing showed forward flexion from 0 to 20 degrees; extension from 0 to 10 degrees; bilateral lateral flexion from 0 to 10 degrees; left lateral rotation from 0 to 24 degrees; and right lateral rotation from 0 to 22 degrees.  On repetitive testing, there was no further limitation of motion in any plane.  The examiner also found objective evidence of painful motion.  In terms of functional status, the examiner wrote that the back disability did not affect usual daily activities; however, it would affect occupational functioning by resulting in increased absenteeism.

In June 2010, the Veteran had a follow-up appointment for his April 29, 2010 surgery.  He reported that he was doing well.  He reported only occasional low back pain when going from sitting to standing.  He reported that he was walking well.

The Veteran's thoracolumbar spine was evaluated in a June 2015 VA examination.  The Veteran reported that he has pain most days and takes medication that provides relief.  He reported that he has trouble with bending to put on shoes and socks and to use the toilet; he cannot stoop low and has decreased twisting.  Pain was reported to be a 6 to 10 out of 10.  He reported only occasional muscle spasms, but noted he is on daily anti-spasm medications.  He did not report any incapacitating episodes in the past 12 months.  He also denied flare-ups.

There was evidence of tenderness of the spine or surrounding soft tissue to palpation.  The examiner wrote that tenderness was mild at midline L2-5; moderate at left paraspinous L2-5; and mild at right paraspinous L2-5.  The examiner indicated that there was muscle spasm and tenderness but these symptoms were not of such severity to cause abnormal gait or spinal contour.  There was no guarding.  There was slight antalgic gait.  The Veteran occasionally used a cane and brace to aid in ambulation.  There was no ankylosis.

On range of motion testing, forward flexion was from 0 to 55 degrees; extension was from 0 to 10 degrees; right lateral flexion was from 0 to 20 degrees; left lateral flexion was from 0 to 10 degrees; right lateral rotation was from 0 to 15 degrees; and left lateral rotation was from 0 to 20 degrees.  On repetitive testing, there was no additional limitation of motion in any plane.  The examiner found objective evidence of pain on forward flexion and extension.  It was noted that there was no evidence of pain with weight-bearing.  The examiner determined that additional functional loss due to pain, weakness, fatigability, or incoordination with repeated use over time could not be estimated without resorting to mere speculation because the Veteran was not observed under such conditions.

In terms of functional status, the examiner wrote that the back disability would result in work restrictions that may include avoidance of prolonged standing or sitting; lifting; carrying; pending; and twisting during episodes of pain.  Use of pain medications could also affect dexterity and alertness.  As to activities of daily living, the examiner wrote that the back disability would have a moderate effect on exercise; mild effect on toileting and transitioning; and no effect on feeding, grooming, bathing, dressing, and transferring.

Based on a review of the entire evidence of record, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's residuals of a herniated intervertebral disc.  In reaching this determination, the Board notes that this disability is already assigned a temporary total rating for convalescence from April 29, 2010 to July 1, 2010.  See September 2013 rating decision; see also 38 C.F.R.    § 4.30.  The assignment of this temporary total rating is accurate and will not be disturbed.

Throughout the appeal period, the Board notes that the Veteran's range of motion measurements have varied.  The January 2008 and June 2015 VA examination reports showed forward flexion limited to 60 degrees and 55 degrees, respectively, and both measurements approximate the criteria corresponding to a 20 percent rating pursuant to DC 5243.  The May 2010 VA examination, however, showed forward flexion limited to 20 degrees, which corresponds to the criteria for a 40 percent rating pursuant to DC 5243.  

The functional impact of the Veteran's residuals of a herniated intervertebral disc have appeared to diminish over the appeal period.  They were worst at the beginning of the appeal period, with the January 2008 VA examination report noting that they prevent sports and exercise; have a severe effect on chores and shopping; have a moderate effect on recreation and travel; and have a mild effect on feeding, bathing, dressing, toileting, and grooming.  The May 2010 VA examination was conducted during the Veteran's post-surgery period of convalescence, but in pertinent part, the Veteran reported that he was independent in activities of daily living, and that he had resumed driving.  In a June 2010 surgery follow-up note, the Veteran reported that he was doing well and that he was also walking well; he also reported that his low back pain was only occasional.  The June 2015 VA examination report showed that the Veteran reported experiencing pain most days and that he had trouble with bending, stooping, and twisting. The examiner wrote that the disability would impair occupational functioning through avoidance of prolonged sitting or standing, lifting, carrying, bending, and twisting during episodes of pain, and that his pain and muscle relaxant medications could affect dexterity and alertness.  With regard to activities of daily living, the examiner wrote that the disability had a moderate effect on exercise; mild effects on toileting and transitioning; and no effects on feeding, grooming, bathing, dressing, or transferring. 

Because the 40 percent evaluation is the maximum for limitation of motion without ankylosis, consideration of DeLuca v. Brown is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, the Board has considered whether pain, weakness, fatigability, or incoordination, to include on flare-ups, cause additional functional loss in terms of a reduction in range of motion to an extent that could approximate ankylosis.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The May 2010 VA examination report did not answer this question, and the June 2015 VA examination report noted that the question could not be answered without resorting to mere speculation because the Veteran was not being observed under conditions of prolonged repetitive motion.  The January 2008 VA examination report did answer this question and found that no additional limitation of motion would result; it is important to recognize that this finding was made when the functional manifestations of the Veteran's disability were at their worst relative to the other VA examination reports.  The January 2008 examiner also noted that on repetitive range of motion testing, the Veteran did exhibit symptoms of pain, weakness, and fatigability, and his limitation of motion was not further reduced as a result.  The Board also acknowledges that during the January 2008 VA examination the Veteran reported experiencing daily severe flare-ups of pain that last hours and he described his functional impact as not being able to do anything until the flare-ups end; flare-ups were not reported during the January 2010 or June 2015 VA examinations.  The Board has considered whether the functional impairment described by the Veteran during flare-ups may approximate a decrease in limitation of motion compared to his testing results but finds that it does not.  The impairment caused by the Veteran's flare-ups at the time related more to overall functional status rather than additional limitation of motion of the thoracolumbar spine.  The Board also notes that private and VA treatment records did not provide any additional support to the idea that there was additional limitation of motion of the spine on flare-ups.  Accordingly, the Board concludes that the evidence weighs against finding that pain, weakness, fatigability, or incoordination, to include on flare-ups, caused additional functional loss manifesting in further limitation of motion.  

Given the findings regarding limitation of motion, the Veteran's residuals of a herniated intervertebral disc approximate either a 20 or 40 percent rating pursuant to DC 5243, depending on the specific point in time during the appeal period.  As discussed above, however, the Veteran's 40 percent rating is protected under 38 C.F.R. § 3.951(b); the Veteran's temporary total rating for convalescence from April 29, 2010 to July 1, 2010 will also not be disturbed.  A higher, 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine, but the Board finds that the Veteran's disability has not more nearly approximated ankylosis at any point during the appeal period.  Ankylosis has not been found on any examination, or in any private or VA treatment records.  Additionally, a reduction of limitation of motion to an extent that could approximate ankylosis, as discussed above, has not been found.  See 38 C.F.R. §§ 4.40, 4.45.  

A higher, 60 percent rating is available for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  While the Veteran's disability may be characterized as intervertebral disc syndrome, he has not had incapacitating episodes of such duration at any point during the appeal period.

Accordingly, there is no doubt to be resolved; the Veteran's residuals of a herniated intervertebral disc do not approximate the criteria for a rating in excess of 40 percent.  The Veteran's disability will continue to be rated at 40 percent for the entire appeal period, with exception for the temporary total rating for convalescence from April 29, 2010 to July 1, 2010.  An increased rating is not warranted.

The Board acknowledges the presence of lower extremity radiculopathies associated with the residuals of a herniated intervertebral disc.  Separate ratings for these conditions were granted in a September 2013 rating decision and they will be discussed further below. 

B.  Peroneal Motor Neuropathies

Legal Framework

The Veteran's left lower extremity peroneal motor neuropathy is rated 20 percent pursuant to 38 C.F.R. § 4.124a, DC 8520, for moderate incomplete paralysis of the sciatic nerve.  The right lower extremity peroneal motor neuropathy is rated 10 percent pursuant to 38 C.F.R. § 4.124a, DC 8521, for mild incomplete paralysis of the external popliteal nerve.

Under DC 8520, minor incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis is rated 60 percent disabling.  Complete paralysis is rated 80 percent disabling.  Complete paralysis is exemplified by symptoms such as the foot dangles and drops, no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost.

Under DC 8521, minor incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis is rated 40 percent disabling.  Complete paralysis is exemplified by symptoms such as foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; and anesthesia covers entire dorsum of foot and toes.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Analysis

The Veteran seeks an increased evaluation for his separately rating peroneal motor neuropathies of the right and left lower extremities.  For the reasons that follow, the Board finds that increased ratings are not warranted.

A July 2005 treatment record from Dr. M.R. showed that straight leg test was positive at 50 degrees bilaterally.

A September 2006 treatment record from Dr. M.R. showed that the Veteran has persistent low back pain radiating to the posterior aspect of his right lower extremity.  Straight leg test was positive at 40 degrees on the right and negative on the left.

An October 2007 VA pain consult indicated bilateral lower extremity pain, left worse than right.  Pain was from buttock, testicle, numbness, and tingling in the calf and medial aspect of the feet.

A December 2007 treatment record from Dr. M.R. showed weakness of the left hip flexors, hamstring, and dorsiflexors.  Reflexes were found to be 1+ (hypoactive) bilateral and symmetrical.

A January 2008 VA examination of the thoracolumbar spine found no radiation of pain.  Detailed motor exam showed 5/5 (active movement against full resistance) in the bilateral hips, knees, ankles, and great toes.  Detailed sensory exam showed 2/2 (normal) sensation in the bilateral lower extremities for each of vibration, pinprick, light touch, and position sense.  Detailed reflex exam showed 2+ (normal) reflexes in the bilateral knee jerk and ankle jerk.  Bilateral plantar flexion was also noted to be normal.  Straight leg raise testing was negative bilaterally.

Motor, sensory, and reflex testing was performed during a May 2010 VA examination.  Motor testing revealed bilateral hip flexion at 4/5 (active movement against some resistance); left ankle plantar flexion at 4/5 (active movement against some resistance), and left great toe extension at 3/5 (active movement against gravity).  The remaining knee, ankle, and toe tests all recorded at 5/5 (active movement against full resistance.  The examiner noted that there was left sciatic weakness and that there was normal muscle tone with no atrophy.  Sensory testing revealed left vibration sense and light touch sense at 1/2 (impaired).  The remaining sensory tests all recorded at 2/2 (normal).  Reflex testing revealed left knee jerk at 0 (absent), and the remaining reflex testing of the right knee and bilateral ankles was normal.  There was also normal plantar flexion bilaterally.  Straight leg raise testing was positive bilaterally.

A June 2010 nerve conduction study performed by Dr. J.E.B. at the referral of Dr. B.W. showed bilateral peroneal motor neuropathies, right greater than left, likely secondary to bilateral L5 radiculopathy.  On physical examination, motor testing of the bilateral lower extremities was recorded at 5/5 (active movement against full resistance); sensory testing revealed a heightened sensitivity to pinprick stimulation up to the level of the mid calves; and reflex testing showed 2+ (normal) ankle jerks with 1+ (hypoactive) knee jerks bilaterally.

Motor, sensory, and reflex testing was performed during a June 2015 VA examination.  Motor testing was recorded as 5/5 (normal strength) in the bilateral hips, knees, and ankles, as well as the right great toe.  The left great toe was recorded as 4/5 (active movement against some resistance).  No muscle atrophy was noted.  Reflex testing was recorded as 1+ (hypoactive) in the bilateral knees, 2+ (normal) in the right ankle, and 1+ (hypoactive) in the left ankle.  For sensory testing, only light touch sensation was tested.  It revealed normal sensation in the bilateral upper anterior thigh and thigh/knee.  Light touch sensation was decreased bilaterally in the lower leg/ankle.  Light touch sensation was also decreased in the right foot/toes but normal in the left foot/toes.  Straight leg testing was positive bilaterally.  Paresthesias and/or dysesthesias were noted to be mild in the right lower extremity and moderate in the left lower extremity.  The left lower extremity also experienced moderate numbness.  The examiner indicated that the sciatic nerve root was involved bilaterally and the severity of the radiculopathy was mild on the right and moderate on the left.

The Board finds that the Veteran's right peroneal motor neuropathy has resulted in mild sensory and non-sensory changes.  38 C.F.R. § 4.124a ("When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree."); M21-1, III.iv.4.G.4.c (moderate is reserved for the most significant cases of sensory-only impairment).  Decreased non-sensory changes were shown in motor testing of the right hip recorded at 4/5 (active movement against some resistance) during the May 2010 examination, and 1+ (hypoactive) right knee reflexes as noted in the June 2010 nerve conduction study and examination and the June 2015 VA examination.  Thus, the impact of the non-sensory changes has been to a relatively low degree.  Moreover, the June 2015 VA examiner characterized this level of disability as mild incomplete paralysis.  It is significant that this medical assessment was made in consideration of the Veteran's symptoms and functional impairment.  The Board agrees with this determination and, after consideration of the medical and lay evidence of record, the Board finds that the Veteran's right peroneal motor neuropathy approximates mild incomplete paralysis of the external popliteal nerve, corresponding to a 10 percent rating.  See 38 C.F.R. § 4.124a, DC 8521.

A higher, 20 percent rating is available for moderate incomplete paralysis of the external popliteal nerve, but the Veteran's right peroneal motor neuropathy has not more nearly approximated that level of disability.  As noted above, the disability has resulted in primarily mild sensory changes and, to an even lesser degree, non-sensory changes.  Non-sensory changes have not worsened over the course of the appeal period, and have been recorded, at worst, as only 4/5 (active movement against some resistance) for motor testing and 1+ (hypoactive) for reflex testing.  There have been no findings of muscle atrophy or abnormal tone or bulk.  Moreover, no medical examiners have characterized the severity of this disability as moderate incomplete paralysis.

The Board finds that the Veteran's left peroneal motor neuropathy has resulted in moderate sensory changes and mild non-sensory changes.  38 C.F.R. § 4.124a ("When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree."); M21-1, III.iv.4.G.4.c (moderate is reserved for the most significant cases of sensory-only impairment).  Mild non-sensory changes were found on motor and reflex testing of the left hip, left knee, left ankle, and left toes.  The results of these tests were generally recorded at 4/5 (active movement against some resistance) for motor testing and 1+ (hypoactive) for reflex testing; however, worse findings were noted on the May 2010 VA examination report, which showed 3/5 (active movement against gravity) for left great toe extension and absent left knee jerk.  In terms of sensory changes, all three VA examination reports showed abnormal sensation in the left lower extremity, and the June 2015 VA examination report indicated moderate paresthesias and/or dysesthesias and moderate numbness.  Moreover, the June 2015 VA examiner characterized this level of disability as moderate incomplete paralysis.  It is significant that this medical assessment was made in consideration of the Veteran's symptoms and functional impairment.  The Board agrees with this determination and, after consideration of the medical and lay evidence of record, the Board finds that the Veteran's left peroneal motor neuropathy approximates moderate incomplete paralysis of the sciatic nerve, corresponding to a 20 percent rating.  See 38 C.F.R.    § 4.124a, DC 8521.

A higher, 40 percent rating is available for moderately severe incomplete paralysis of the sciatic nerve, but the Veteran's left peroneal motor neuropathy has not more nearly approximated that level of disability.  As noted above, the disability has manifested in primarily moderate sensory changes and mild non-sensory changes.  Non-sensory changes have not worsened over the course of the appeal period and, arguably, have even improved as the worst motor and reflex test results were shown in the May 2010 VA examination report.  On the May 2010 VA examination, left great toe motor testing was recorded at 3/5 (active movement against gravity) and left knee jerk was absent.  The following month, however, motor and reflex testing was performed again during a nerve conduction study and motor testing was found to be normal and left knee jerk was recorded as 1+ (hypoactive).  There have been no findings of muscle atrophy or abnormal tone or bulk.  Moreover, no medical examiners have characterized the severity of this disability as moderately severe incomplete paralysis.

The Board has considered whether staged ratings are appropriate.  In evaluating the entire appeal period, however, the Board has found that the severity of the right and left lower extremity neuropathies has remained relatively consistent.  Thus, the assignment of staged ratings is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Accordingly, the Board concludes that a ratings in excess of 10 percent for right peroneal motor neuropathy and 20 percent for left peroneal motor neuropathy are not warranted.

The Board notes that a claim for TDIU prior to July 31, 2008 is part-and-parcel of the increased rating claims on appeal.  It will be discussed further in the remand section below.  Apart from this issue, there are no additional expressly or reasonably raised issues presented on the record.


ORDER

Service connection for lumbago is denied.

Entitlement to a rating in excess of 40 percent for residuals of a herniated intervertebral disc is denied.

Entitlement to a rating in excess of 20 percent for left peroneal motor neuropathy is denied.

Entitlement to a rating in excess of 10 percent for right peroneal motor neuropathy is denied.


REMAND

The Board finds that further development of the remaining issues on appeal is required.  In addition, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Service Connection for Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction, to include as based upon a secondary theory of entitlement.  The Veteran originally asserted that this disability was secondary to his service-connected residuals of a herniated intervertebral disc.  

In May 2010, he underwent a VA examination to determine the nature and etiology of his condition.  The examiner provided a diagnosis of erectile dysfunction but determined that it was less likely than not caused by or a result of the Veteran's lumbar spine disability.  The examiner reasoned that laboratory testing conducted in conjunction with the examination showed that the Veteran had low testosterone levels and that low testosterone levels cause erectile dysfunction.  The Board notes that, contrary to this reasoning, the examination report also indicated that the most likely etiology of erectile dysfunction was alcoholism.  No rationale was provided for this conclusion.  

In May 2015, the Board remanded this claim because the etiological opinion provided by the May 2010 VA examiner did not consider whether the erectile dysfunction may have been aggravated by the residuals of a herniated intervertebral disc, as required by 38 C.F.R. § 3.310.  The Board ordered that the Veteran be scheduled for a new VA examination to consider aggravation, to include the effects of any medication taken for the residuals of a herniated intervertebral disc.

In June 2015, the Veteran underwent the Board-ordered examination.  The examiner opined that it was less likely than not that the erectile dysfunction was caused or aggravated by the residuals of a herniated intervertebral disc, to include any medication prescribed for that condition.  In reaching this conclusion, the examiner listed the factors that could contribute to erectile dysfunction and identified the factors that were present in the Veteran's case.  The factors identified were "spine disease/medication, atherosclerosis, prior ethanol use, mental health medication to treat depression (Elavil), hypotestosteronism, and recent onset diabetes."  The examiner then determined that the exact percentage contribution of each factor present could not be determined without resorting to mere speculation and, therefore, each factor should be considered as equally contributing.  The examiner continued to explain that neurological effects of the lumbar spine disability were unlikely to cause the erectile dysfunction because of the anatomical location of the Veteran's nerve problems in his nervous system; in other words, the anatomical location of spinal nerves that could affect penile erection did not overlap with the anatomical location of the Veteran's affected spinal nerves.  The examiner considered the effects of medication used to treat the lumbar spine disability and, while noting that narcotics could result in erectile dysfunction, determined that such causation could not be determined without result to mere speculation and the effects of the medications should be given equal weight as the Veteran's other factors.  Lastly, the examiner considered whether there had been aggravation of the erectile dysfunction and found that there was no evidence of aggravation beyond its natural progression.

In assessing this etiological opinion, the Board finds contradiction in the examiner's statement that multiple factors present in the Veteran's case should be given equal waiting in terms of contributing to the cause of erectile dysfunction but at the same time finding that it is less likely than not that some of those same factors (the residuals of a herniated intervertebral disc and medication) caused the erectile dysfunction.  Thus, the examiner has said that these factors contributed to the erectile dysfunction but did not cause it.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could have" precipitated a disability found too speculative).  Moreover, the examiner's discussion on the contribution of each factor did not consider which factors were present at the time of the onset of erectile dysfunction.  For example, the diabetes and medications for depression are more recent developments and the disability of atherosclerosis is not listed on the Veteran's problem lists.  The Board requires further clarification on this opinion.  

The Board also notes that in a September 2016 Appellant's Post-Remand Brief, the Veteran's representative asserted that the erectile dysfunction could be associated with the medications taken for the Veteran's service-connected mood disorder.  This argument is not without merit.  Indeed, in the June 2015 VA etiological opinion, the examiner even identified such medications as a factor that could contribute to erectile dysfunction.  The examiner did not, however, provide an etiological opinion specifically addressing the effects of the mood disorder medications or whether they may have aggravated the erectile dysfunction.

Accordingly, on remand, an addendum VA medical opinion should be obtained to address the inconsistencies of the June 2015 VA examination opinion and to also address whether the erectile dysfunction may be caused or aggravated by the Veteran's mood disorder, to include medications taken for it.


TDIU prior to July 31, 2008

A September 2013 rating decision granted entitlement to a TDIU effective July 31, 2008.  The effective date assigned corresponded with the earliest date that the Veteran was entitled to a schedular evaluation of a TDIU based on his rating history.  VA regulations, however, provide for extraschedular consideration of a TDIU whenever a Veteran is unable to secure and follow substantially gainful employment but does not meet the rating criteria for a schedular evaluation.  38 C.F.R. § 4.16(a) and (b).  As the Veteran's claim for a TDIU is part-and-parcel of his increased rating claim for residuals of a herniated intervertebral disc, whose appeal period pre-dates July 31, 2008, consideration of referral for an extraschedular rating is warranted.

The appeal period for this claim is from September 25, 2006.  Between this date and July 31, 2008, the Veteran was service-connected for residuals of a herniated intervertebral disc (rated 40 percent) and left ear hearing loss (rated 0 percent).

The Veteran's September 2007 VA Form 21-8940 shows that the Veteran completed his high school education and had no college education.  He also had no other education or training before becoming too disabled to work.  The Veteran worked full time as a construction inspector from 1992 to 1998 prior to leaving his job due to disability.  The Veteran indicated that his back problems caused him to cease working, and that he had lost 12 weeks of work due to these problems.

In June 2001, the SSA determined that the Veteran was entitled to disability from March 24, 1998 on the basis of his cervical and lumbar spine disabilities.  The Board notes that only the lumbar spine disability is service connected and consideration may not be given to the effects of the nonservice-connected cervical spine disability.  Regardless, evidence submitted in conjunction with that application for benefits is relevant to this appeal.  An April 2003 evaluation conducted by Dr. A.G. indicated that the Veteran experienced pain on lifting which would preclude him from repetitive lifting of greater than 10 pounds.  Based on this, the examiner determined that his disability would not preclude him from sedentary employment.  The examiner did note, however, that the Veteran would have restrictions as far as bending, squatting, and stooping.

In an October 2007 VA Pain Consult, the Veteran reported that he performed physical activity with moderate limitations.  He reported that he had a decreased ability to perform leisurely activities such as fishing.  He reported that he takes longer to perform household chores such as light yard work and home repairs.  He also reported that it was difficult to sustain a position of comfort and that he experienced fatigability and lack of endurance.

During the January 2008 VA examination, the Veteran reported flare-ups of pain occurring daily and for hours at a time.  He reported that when these flare-ups occur, he cannot do anything until they resolve.  It was noted that the Veteran walks with an antalgic gait and that he experiences muscle spasms in his low back.  The Veteran reported that he could walk over a quarter mile but less than a mile.  While no occupational effects were noted by the examiner, the examiner did indicate that the residuals of a herniated intervertebral disc would affect the Veteran's activities of daily living.  The examiner determined that it would prevent exercise and sports; have severe effects on chores and shopping; have moderate effects on recreation and traveling; and have mild effects on feeding, bathing, dressing, toileting, and grooming.

The Board notes that during the period between September 25, 2006 and July 31, 2008, the Veteran's left ear hearing loss caused decreased hearing acuity.

Based on the entire pertinent evidence of record, the Board finds that the Veteran's residuals of a herniated intervertebral disc and his left ear hearing loss would preclude the ability to secure and maintain substantially gainful employment.  The evidence pertaining to the lumbar spine disability clearly indicates that the Veteran would have difficulty performing physical labor due to difficulty with ambulation, fatigue, endurance, as well as problems with bending, squatting, and stooping.  Moreover, the January 2008 examination report illustrated that the lumbar spine disability causes functional impairment in every facet of the Veteran's activities of daily living, being so severe as to prevent sports and exercise all together.  The Board is also cognizant of the fact that the Veteran experienced daily flare-ups that lasted hours, which presumably would prevent him from working during those times.  Thus, the Board finds that the Veteran could not secure and maintain substantially gainful physical employment.  The effects of the Veteran's disabilities on sedentary employment are less obvious.  The Board notes that the Veteran does not have a college education and he has not performed sedentary-type employment in the past.  His left ear hearing loss would negatively affect his interaction with others, and any prolonged sitting could precipitate a flare-up of pain of his lumbar spine disability.  The severity of his lumbar spine condition could also cause increased absenteeism.  See May 2010 VA examination report.  Given these considerations, the Board finds that the Veteran is also unable to secure and maintain substantially gainful sedentary employment.

Accordingly, the claim for a TDIU prior to July 31, 2008 should be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain an addendum VA medical opinion concerning the etiology of the Veteran's erectile dysfunction.  If possible, the opinion should be authored by the same examiner that conducted the June 2015 VA examination.

In reviewing the June 2015 etiological opinion, the Board found contradiction in that the examiner stated that multiple factors present in the Veteran's case should be given equal waiting in terms of contributing to the cause of erectile dysfunction but at the same time found that it is less likely than not that some of those same factors (the residuals of a herniated intervertebral disc and medication) caused the erectile dysfunction.  Thus, the examiner has said that these factors contributed to the erectile dysfunction but did not cause it.  See Bloom v. West, 12 Vet. App. 185, 186-97 (treating physician's opinion that service "could have" precipitated a disability found too speculative).  Moreover, the examiner's discussion on the contribution of each factor did not consider which factors were present at the time of the onset of erectile dysfunction.  For example, the diabetes and medications for depression are more recent developments and the disability of atherosclerosis is not listed on the Veteran's problem lists.  Clarification on this point is required.

Additionally, the Board requests that the examiner answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was proximately caused or aggravated by his mood disorder and/or medications taken for it.

This question requires two separate opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the erectile dysfunction prior to aggravation.

A complete rationale must be provided for all opinions expressed.

3.  Refer to the Director, Compensation Service, the issue of entitlement to a TDIU prior to July 31, 2008, on an extraschedular basis.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


